Citation Nr: 0819845	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  03-05 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease (DDD) and degenerative joint 
disease (DJD) of the lumbosacral spine.

2.  Entitlement to an initial compensable rating for 
associated radiculopathy of the right lower extremity.  

3.  Entitlement to an initial compensable rating for 
associated radiculopathy of the left lower extremity


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had recognized active duty in February 1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

This case has been before the Board on a number of prior 
occasions, most recently in October 2007, when it was 
remanded for additional development.  

Regrettably, once more, development of the evidence is 
required before the Board can make a decision on the 
veteran's appeal.  So this case is again being remanded to 
the RO via the Appeals Management Center (AMC).


REMAND

Additional relevant evidence recently received at the Board 
in May 2008 includes statements from the veteran, along with 
VA clinical records dated in April 2008.  The veteran reports 
an exacerbation of his low back disability requiring 
emergency care and the prospect of low back surgery.  VA 
radiological findings in April 2008 show treatment for 
worsening sciatic pain and numbness, along with findings 
indicating substantial lumbar spine pathology.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  VA must provide a 
medical examination when it is needed to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The 
additional evidence mentioned potentially suggests some 
worsening of the veteran's disability, even since his most 
recent VA compensation examination in December 2006, 
so another examination is needed to more definitively make 
this assessment.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).

On remand, the RO (AMC) will also have the opportunity to 
initially consider the additional evidence recently received.  
38 C.F.R. §§ 20.800, 20.1304(c) (2007). 

As well, in a recent January 2008 decision, the RO granted 
service connection for radiculopathy of the right and left 
lower extremities associated with the low back disability and 
assigned initial noncompensable (i.e., 0 percent) ratings for 
each lower extremity retroactively effective from April 10, 
2006.  In his April 2008 statement, in response, the veteran 
stated that if he were awarded a 10 percent rating for each 
leg due to the radiculopathy, it would satisfy his appeal.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).  The Board construes this 
statement as a notice of disagreement (NOD) with the RO's 
January 2008 decision assigning less than 10 percent ratings 
for his lower extremities.  The RO has not, however, provided 
him a statement of the case (SOC) concerning these additional 
claims or given him an opportunity to perfect an appeal to 
the Board concerning them.  See 38 C.F.R. § 20.00.  So the 
Board must remand, rather than merely refer, these claims to 
the RO.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Finally, review of the file also reveals the veteran has not 
been provided sufficient notice to comply with the Veterans 
Claims Assistance Act (VCAA).  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (indicating that, in an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate the claim, 
he must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.

If the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant. The veteran must be provided 
this Vazquez notice before deciding his appeal.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice to comply with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), including 
in terms of notifying him that he must 
show a worsening or increase in severity 
of his disability and the effect that 
worsening has on his employment and 
daily life.  See also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (2007).

2.  Obtain all additional VA outpatient 
and hospitalization records concerning the 
veteran's evaluation and treatment since 
December 2007, including his records at 
the local Buffalo VA Medical Center (VAMC) 
and at the Lackawanna Community Based 
Outpatient Clinic (CBOC).  Then associate 
these records with the claims file for 
consideration in this appeal.



3.  Schedule the veteran for a VA 
examination to assess the severity of his 
degenerative disc disease and degenerative 
joint disease of the lumbosacral spine.  
And to facilitate making this 
determination, have the designated 
examiner(s) review the claims file, 
including a copy of this remand, for the 
veteran's pertinent medical and other 
history.  All necessary diagnostic testing 
and evaluations should be done, to 
specifically include range of motion 
studies (measured in degrees, with normal 
range of motion specified), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner's report should fully set 
forth all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's degenerative disc and joint 
disease.  Consideration should be given to 
any functional loss due to reduced or 
excessive excursion, or from decreased 
strength, speed, or endurance, as well as 
any because of the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In particular, the 
examiner should comment on any functional 
loss due to weakened movement, 
premature/excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.

The examiner's inquiry in this regard 
should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the lumbar 
joints.  It is important for the 
examiner's report to include a description 
of the above factors that pertain to 
functional loss due to the low back 
disability that develops on prolonged use 
(e.g., repetitive activity) or when, 
for example, the veteran's symptoms are 
most prevalent ("flare-ups").  To the 
extent possible, the examiner should 
portray the degree of any additional range 
of motion loss due to pain on use or 
during flare-ups. 

In assessing the severity of the 
degenerative disc disease, the examiner 
should describe the severity of it and 
indicate whether there have been 
incapacitating episodes (and, if so, the 
total duration of them during the past 
12 months).  Also describe the severity 
(mild, moderate or severe) of the 
associated radiculopathy affecting the 
lower extremities.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  Then readjudicate the veteran's claim 
of an initial rating higher than 10 
percent for the degenerative disc disease 
and degenerative joint disease of his 
lumbosacral spine, in light of the 
additional evidence.  If this claim is not 
granted to his satisfaction, prepare 
another SSOC and send it to him and his 
representative.  Give them time to respond 
to it before returning the case to the 
Board for further appellate consideration 
of this claim.

5.  Also, to comply with Manlincon, send 
the veteran a statement of the case (SOC) 
concerning his claims for initial 
compensable ratings for the associated 
radiculopathy affecting his right and left 
lower extremities.  Advise him and his 
representative that they need to file a 
timely substantive appeal (e.g., a VA Form 
9 or equivalent statement) in response to 
the SOC to "perfect" an appeal to the 
Board concerning these additional claims.  
They also must be advised of the time 
period in which to perfect an appeal.  And 
if, and only if, a timely appeal is 
perfected as to these additional claims 
should they be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



